DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 9/27/2021 is entered and fully considered. The amendment corrects the previous 112 issue. However the amendment to claim 1 creates 112 issues in the depending claims.
Response to Arguments
	Applicant argues that the prior art does not teach a point symmetry of a plurality of non-rectangular electrodes in a direction perpendicular to the extending direction of the current collector sheet. However, as shown in the annotated fig. 9, OTSUKA teaches a point symmetry of electrodes:

    PNG
    media_image1.png
    475
    453
    media_image1.png
    Greyscale


Applicant further argues that OTSUKA does not teach a first position of a first predetermined region where the electrode material layer raw material is applied to the metal current collector sheet material is shifted from a second position of a second predetermined region where the electrode material layer raw material is applied to the metal current collector sheet in a direction different from an extending direction of the metal sheet material. Applicant argues that in contrast to the claim limitation, OTSUKA teaches “the plurality of active material layers 32 are each formed continuously relative to any adjacent active material layers.” The examiner is not persuaded that the teaching in OTSUKA precludes the claim limitation required.
The claim limitation needs to be parsed out to be understood. The claim requires that when in plan view of the current collector sheet and shape of the non-rectangular electrodes, there is a first position of a first predetermined region where the electrode material layer raw material is applied to the metal current collector sheet material. There is also a second position of a second predetermined region where the electrode material layer raw material layer is applied to the metal current collector sheet. There is a “shift” between the first and second positions in a direction different from the extending direction of the metal sheet material. As illustrated in the annotated figure below, the first position of a first predetermined region includes areas that are narrower in the width direction than the second position of a second predetermined region. Accordingly there is a “shift” from a relatively narrow area (first position of a first 

    PNG
    media_image2.png
    485
    464
    media_image2.png
    Greyscale

	The examiner notes that the term “shift” is not tied to the coating step. The claim only requires that the deposition areas “shift” from a second area to a first area when looking at the shape of the areas in plan view. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 requires line symmetry of the plurality of electrodes along an extending direction. However, amended claim 1 requires point symmetry of the plurality of electrodes. The examiner could find no support for a plurality of electrodes that have both point symmetry and line symmetry with each other.
Claim 14 requires the non-rectangular shape to be a parallelogram. The amendment to claim 1 requires that there are a plurality of electrodes in point symmetry with each other along a direction perpendicular to the extending direction of the substrate. However, the parallelogram shape of electrodes as shown in applicant’s specification Fig. 6 does not have a plurality of electrodes in the width direction in point symmetry with each other. The examiner could not find support for the parallelogram shaped electrodes with point symmetry.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OTSUKA (WO 2016/006420; citations to US 2017/0110713).
Regarding claim 1,
OTSUKA teaches a method of making an electrode for a storage device abstract. The shape of the deposition area [0039] is dependent on the shape and orientation of the electrodes to be cut as shown in fig. 9. The electrodes in Fig. 9 have point symmetry as shown above. The electrodes are non-rectangular. As illustrated in the annotated figure below, the first position of a first predetermined region includes areas that are narrower in the width direction than the second position of a second predetermined region. Accordingly there is a “shift” from a relatively narrow area (first position of a first predetermined region) to an area that is the entire width of the base material (second position of a second predetermined region).

    PNG
    media_image2.png
    485
    464
    media_image2.png
    Greyscale

	The examiner notes that the term “shift” is not tied to the coating step. The claim only requires that the deposition areas “shift” from a second area to a first area when looking at the shape of the areas in plan view.  Accordingly, the difference in relative width of the deposition areas illustrated above can be considered a “shift” in the deposition area.
Regarding claim 4,
	OTSUKA teaches differences in the width direction from the first and second position of a first and second predetermined region as shown above. Accordingly, a side portion of the coating surface extends in the width direction inwards towards the center (a direction different from the extending direction).

	OTSUKA teaches that the coating area matches the electrode shape that is later cut, Fig. 9. Therefore a side portion of the coating surface continuously follows the contour of the electrodes even though it is a straight edge.
Regarding claim 14,
	OTSUKA teaches a non-rectangular electrode with a cut away portion 32a, see [0045].
Regarding claims 15 and 16,
	OTSUKA teaches that after forming the electrodes, the terminal electrodes (tabs) can be formed [0037]. The cut away portions 32a are specifically not coated with electrode material 32.
Regarding claim 17,
	OTSUKA teaches the electrode material is electrode active material abstract. The active material is considered to be occluding and releasing lithium ions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over OTSUKA (WO 2016/006420; citations to US 2017/0110713) in view of KIM et al. (KR 101641095; citations to machine translation) and NAKAMOTO et al. (JP 2014065021; translation provided in IDS).
Regarding claim 6,
	OTSUKA teaches the coating of electrode material into electrode shapes that are non-rectangular. The deposition is performed by various printing methods [0040]. The reference does not teach performing the deposition from a die head. However, KIM teaches that when depositing material into shapes that are cut into non-rectangular electrodes, the deposition can be done from die heads (Fig. 1 and ¶34) in continuous deposition area 310a-c with intermittent die heads depositing parts 320a-b, fig. 4 and ¶39. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to apply the electrode material of OTSUKA by the method of KIM as a simple substitution of known methods for depositing electrode material on a continuous web prior to cutting into electrodes.
The references do not teach the intermittent movement of die heads in a perpendicular direction from a predetermined position. However, NAKAMOTO teaches that when depositing electrode material on a continuous web from coating dies, a sensor is used to detect and move the die heads [0008]. The resulting deposition has improved deposition accuracy [0009]. The sensor detects the deposition position (predetermined position) before moving to correct the position. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the sensor and moving device of NAKAMOTO to laterally move the die heads to improve deposition accuracy.
Regarding claim 8,
	As shown in OTSUKA Fig. 9 the deposited electrodes are repeated in a pattern (periodicity). The intermittent moving of NAKAMOTO ensures that the repeat pattern has improved accuracy.
Regarding claim 10,
	The first and second side portions of the electrode material are considered “oriented in the same direction”.
Claims 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over OTSUKA (WO 2016/006420; citations to US 2017/0110713) in view of KIM et al. (KR 101641095; citations to machine translation) and SEKO et al. (US 2016/0282770).
Regarding claim 7,
	OTSUKA teaches the coating of electrode material into electrode shapes that are non-rectangular. The deposition is performed by various printing methods [0040]. The reference does not teach performing the deposition from a die head. However, KIM teaches that when depositing material into shapes that are cut into non-rectangular electrodes, the deposition can be done from die heads (Fig. 1 and ¶34) in continuous deposition area 310a-c with intermittent die heads depositing parts 320a-b, fig. 4 and ¶39. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to apply the electrode material of OTSUKA by the method of KIM as a simple substitution of known methods for depositing electrode material on a continuous web prior to cutting into electrodes.
The references do not teach the intermittent movement of the substrate support. However, when continuously running a web, meandering (lateral motion) of the web is a recognized problem in the art according to SEKO [0008]. SEKO teaches that including a meander control member with the support rollers can control the meander of the running substrate [0022]. The control only moves the substrate laterally when there is meander (intermittently moving laterally to correct). At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include a meander control according to SEKO to correct the meandering lateral motion of the continuous substrate of OTSUKA. The lateral correction is moving the substrate in a perpendicular direction to the extending direction.

	As shown in OTSUKA Fig. 9 the deposited electrodes are repeated in a pattern (periodicity). The intermittent moving of NAKAMOTO ensures that the repeat pattern has improved accuracy.
Regarding claim 11,
	The first and second side portions of the electrode material are considered “oriented in the same direction”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712